DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received September 28, 2020.  Claims 1, 3-7, and 9-20 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “obtaining sequencing reads” and further recites “mapping the sequence reads”. Accordingly, the use of “sequencing reads” and “sequence reads” constitutes inconsistent terminology. This can be remedied by amended claim 12 to replace “the sequence reads” with “the sequencing reads”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “The method of claim 14, wherein the nucleic acid sample is selected from the group consisting of a soil sample, water sample, and food sample”. However, claim 14 already recites “wherein the target is provided by a nucleic acid sample comprising a blood sample, serum sample, plasma sample, urine sample, saliva sample, semen sample, feces sample, phlegm sample, or liquid biopsy”. It is not clear how the samples recited by claim 20 relate to the samples recited by claim 14. It is not clear if they are referring to the same sample or different samples.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (US 2014/0356867). The rejection of claim 12 is evidenced by Bashir (Bashir et al. (2008) PLoS Computational Biology, 4(4):e1000051, pages 1-14).
Peter teaches binding a first protein and a second protein to ends of a segment of a target nucleic acid and the binding of an additional protein at a location along a length of the segment of 
Peter does not explicitly teach that the binding of the Cas9-gRNA complexes protects the ends and the locations in the segment from degradation.
However, the instant specification states that “Damage may occur to portions of the segment that are not bound to proteins, but binding of the proteins prevents damage, e.g., degradation, from spreading along the length of the segment” (see page 5, lines 3-4). The instant specification even states “Proteins for binding between the ends may also be Cas proteins or others that protect sequence from degradation. An ideal protein is catalytically-inactive (dead) Cas (dCas)” (page 2, lines 28-30). Therefore, it is inherent to the method of Peter that the binding of the nuclease inactivated Cas9-gRNA protein complexes bound to ends and the location in the segment of the target nucleic acid are protected from degradation. Reciting this inherent characteristic of the method of Peter is not sufficient to distinguish the claim from the prior art.

Regarding claim 3, it is inherent to the method of Peter that the binding of the proteins to the target nucleic acid inhibits degradation for the reasons discussed above.

Regarding claims 4-7, Peter teaches wherein each of the proteins is a nuclease inactive Cas9 protein ([0049] and FIG. 1).

Regarding claims 9 and 10, Peter teaches wherein the enriched segment is detected by sequencing ([0097]).

Regarding claim 11, the specification does not define the term “portion” in terms of its length. Peter teaches wherein the nucleic acid is detected using Sanger sequencing ([0097]). A 
 Nevertheless, Peter further teaches wherein the nucleic acid is detected by paired-end sequencing methods ([0098]) and therefore sufficiently teaches wherein the detecting step comprises detecting multiple portions (i.e. the ends) of the segment.

Regarding claim 12, although Peter teaches the technique of paired-end sequencing to detect the target nucleic acids ([0098]), which includes obtaining sequencing reads from each end (i.e. multiple portions) of the segment, Peter does not explicitly teach mapping the sequence reads, thereby obtaining a sequence from a region of the segment that is longer than at least one of the portions of the segment.
However, Bashir teaches that the methodology of paired-end sequencing involves obtaining end-sequence pairs or paired reads that are mapped back to the reference genome sequence (see page 1, column 2, paragraph 2) thereby identifying a sequence in the reference genome that spans the distance between the paired reads. Accordingly, it is inherent to the method of paired-end sequencing as described by Peter that it involves mapping the sequencing reads to obtain a sequence from a region of the segment that is longer than at least one of the portions of the segment. Reciting this inherent step in the method of paired-end sequencing is not sufficient to distinguish the claim from the prior art.

Regarding claim 13, Peter teaches wherein the double-stranded DNA fragment can be of any length including 5 kb to 10 kb, 10 kb to 50 kb, or 50 kb to 200 kb (see [0066]) and therefore teaches wherein the ends of the segment are within one megabase.
Response to Arguments
	The previous rejection in view of Peter (US 2017/0044592) has been withdrawn in favor of the current rejection in view of Peter (US 2014/0356867) as set forth above.
	To the extent that Applicant’s remarks pertain to the current rejection above, Applicants argue that Peter (US 2017/0044592) “only reports methods for fragmenting nucleic acids” (see remarks on page 6, paragraph 4).
	This argument has been fully considered but is not persuasive because the recitation “A method of protecting a nucleic acid” is a statement of intended use and further the recitation “wherein said ends and said locations in said segment are protected from degradation” refers to an inherent characteristic of the method of Peter and are not sufficient to distinguish the claim from the prior art for the reasons discussed in the rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867), as applied to claim 11 above, and further in view of Bashir (Bashir et al. (2008) PLoS Computational Biology, 4(4):e1000051, pages 1-14).
The teachings of Peter are discussed above.
Regarding claim 12, although Peter teaches the technique of paired-end sequencing to detect the target nucleic acids ([0098]), which includes obtaining sequencing reads from each end 
However, Bashir teaches that the methodology of paired-end sequencing involves obtaining end-sequence pairs or paired reads that are mapped back to the reference genome sequence (see page 1, column 2, paragraph 2) thereby identifying a sequence in the reference genome that spans the distance between the paired reads. Bashir explains that if there is an abnormal distance or orientation, then this suggests that a genomic rearrangement has occurred (page 1, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have modified the method of Peter by further mapping the pair of sequence reads back to a reference genome to obtain a reference genomic sequence that spans the distance between the location of the two sequence reads in the reference genome for the advantage of identifying genomic rearrangements as described by Bashir. One would have been motivated to have done so for the advantage of diagnosing genomic rearrangements in cancer.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Warton (Warton et al. (2014) BMC Genomics, 15(476):1-13).
The teachings of Peter are discussed above.
Regarding claim 14, Peter teaches wherein any organism, organic material or nucleic acid-containing substance can be used as a source of nucleic acids including animals, mammals, tissue samples, bacteria, fungi, phage, viruses (see [0050]).
However, Peter does not teach that the target is provided by a nucleic acid sample selected from those recited in claim 14. Peter further teaches the detection of mutations in nucleic acids (see [0098]) but not the particular types of nucleic acid targets recited in claims 15-17 and 19.

It would have been obvious to one of ordinary skill in the art to have applied the method of Peter to enrich for and detect nucleic acids from samples such as blood samples or plasma samples from individuals such as cancer patients or pregnant females for the detection of circulating DNA, mutations in tumor DNA, or fetal DNA from a pregnant female because these sources of nucleic acid were recognized as having diagnostic utility in the art. One would have been motivated to have done so for the advantage of diagnosing cancer or fetal chromosomal abnormalities, for example, based on the detection of such cell-free circulating nucleic acids as described by Warton. One of ordinary skill in the art would have been motivated to have applied the method of Peter to detect such nucleic acid targets from such samples because Peter explains that the Cas9-based enrichment strategy advantageously enriches for specific target sequences by programming the Cas9 to target different DNA targets with a library of guide RNAs ([0049]).

Regarding claim 18, Peter teaches the detection of a target nucleic acid comprising a polymorphism or for isolating inversion, deletion, and translocation breakpoints ([0098]).

.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Warton (Warton et al. (2014) BMC Genomics, 15(476):1-13), as applied to claim 14 above, and further in view of Cook (Cook, N. (2003) Journal of Microbiological Methods, 53:165-174).
The teachings of Peter are discussed above.
Regarding claim 20, it is not clear how the limitation of the sample recited by claim 20 relates to the limitation of the sample recited by claim 14. Nevertheless, Peter does not teach wherein the nucleic acid sample is selected from the group consisting of a soil sample, water sample, and food sample.
However, Cook teaches that for many microbial pathogens, the environmental route of transmission is important with water and food being particularly significant (see page 165, column 1). Accordingly, Cook teaches that the detection of microbial nucleic acids from food, water, and environmental samples is a useful diagnostic tool (abstract and Table 1).
It would have been obvious to one of ordinary skill in the art to have applied the method of Peter to a target microbial nucleic acid in a food or water sample for the advantage of diagnosis of the presence of the pathogenic microbe as described by Cook. This would have been useful to indicate the presence of microbial contamination in such food or water samples.

Citation of Relevant Art
Berka (US 2006/0292611) teaches a method for detecting nucleic acid in a sample by sequencing ([0062]). Berka teaches ligating hairpin adaptors to the ends of target nucleic acid fragment of interest to produce a fragment with a hairpin adaptor at both ends ([0104]), wherein 
Besir (US 2005/0202480) teaches a “method to a double-stranded linear polynucleotide stabilized against exonucleolytic attack” (i.e. protecting a nucleic acid of interest in a sample from exonuclease) (see [0016]). Besir teaches wherein the double-stranded linear polynucleotide comprises a first operator at the 3’-end of a polynucleotide and a second operator at the 5’ end of the polynucleotide ([0016]). Besir teaches contacting the double-stranded linear polynucleotide with a first and second agent such as a DNA-binding protein or DNA-binding protein complex that are capable of binding to the operators at the 3’ and 5’ ends ([0016]). Besir teaches that this produces a double-stranded linear polynucleotide that is “stabilized” (i.e. protected) against exonucleolytic attack ([0016]). Accordingly, the teachings of Besir indicate that it was known to protect a target nucleic acid from degradation through binding to DNA-binding proteins.
Doudna (US 2016/0319262) teaches a method for the protection of a double-stranded target nucleic acid by Cas9 (i.e. a DNA binding protein) complexed with a targeting crRNA (i.e. guide RNA) from exonucleolytic attack (see [0038]). Doudna teaches that Exonuclease III footprinting experiments show that Cas9 protects a 26 bp segment of a target DNA ([0175] and FIG. 29). Accordingly, the teachings of Doudna indicate that it was known that Cas9 protected the target nucleic acid to which it is bound from exonuclease digestion.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
May 12, 2021